DETAILED ACTION
Non-Final
In view of the Appeal Brief filed on 09/23/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        

NEW GROUNDS OF REJECTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2017-123788A; English translation relied on for citations).
Regarding claim 1, Hayakawa teaches a method comprising: adding green coffee bean extract (corresponding to extract from raw coffee beans) (page 2, paragraph 12) to a flavored article (corresponding to carbonated beverage) (page 2, paragraph 9); wherein the extract comprises at least one cyclohexanecarboxylic acid (corresponding to chlorogenic acids) (page 2, paragraph 11).  Hayakawa teaches that the flavored article comprises malic acid, tartaric acid, citric acid, and/or lactic acid as sour agents in a concentration of 0.01-0.1 wt.% (page 4, paragraphs 3-4), which overlaps the claimed concentration.  Since malic acid, tartaric acid, citric acid, and lactic acid are sour agents, their addition to the flavored article means that the sourness of the flavored article is enhanced so that the method of Hayakawa is a method of enhancing sourness of a flavored article as claimed.
Regarding claim 2, Hayakawa teaches the invention as described above in claim 1, including the cyclohexanecarboxylic acid is 5-caffeoylquinic acid (5-CQA), 3-caffeoylquinic acid (3-CQA), 4-caffeoylquinic acid (4-CQA), 3,4-dicaffeoylquinic acid (3,4-diCQA), 3,5-dicaffeoylquinic acid (3,5-diCQA), 4,5-dicaffeoylquinic acid (4,5-diCQA), and combinations thereof (page 2, paragraph 11).
Regarding claim 3, Hayakawa teaches the invention as described above in claim 1, including the cyclohexanecarboxylic acid is 5-caffeoylquinic acid (5-CQA) (page 2, paragraph 11).
Regarding claim 4, Hayakawa teaches the invention as described above in claim 1, including the cyclohexanecarboxylic acid is added to the flavored article in a concentration of 200-2000 ppm (corresponding to 0.02-0.2 mass%) (page 3, paragraph 3), which overlaps the claimed concentration.
Regarding claim 6, Hayakawa teaches a method comprising: adding at least one cyclohexanecarboxylic acid (corresponding to chlorogenic acids) (page 2, paragraph 11) to a flavored article (corresponding to carbonated beverage) (page 2, paragraph 9); wherein the flavored article comprises malic acid, tartaric acid, citric acid, and/or lactic acid as sour agents  in a concentration of 0.01-0.1 wt.% (page 4, paragraphs 3-4), which overlaps the claimed concentration.  Furthermore, since malic acid, tartaric acid, citric acid, and lactic acid are sour agents, their addition to the flavored article means that the sourness of the flavored article is enhanced so that the method of Hayakawa is a method of enhancing sourness of a flavored article as claimed.
Regarding claim 7, Hayakawa teaches the invention as described above in claim 6, including the cyclohexanecarboxylic acid is 5-caffeoylquinic acid (5-CQA), 3-caffeoylquinic acid (3-CQA), 4-caffeoylquinic acid (4-CQA), 3,4-dicaffeoylquinic acid (3,4-diCQA), 3,5-dicaffeoylquinic acid (3,5-diCQA), 4,5-dicaffeoylquinic acid (4,5-diCQA), and combinations thereof (page 2, paragraph 11).
Regarding claim 8, Hayakawa teaches the invention as described above in claim 6, including the cyclohexanecarboxylic acid is 5-caffeoylquinic acid (5-CQA) (page 2, paragraph 11).
Regarding claim 9, Hayakawa teaches the invention as described above in claim 6, including the cyclohexanecarboxylic acid is added to the flavored article in a concentration of 200-2000 ppm (corresponding to 0.02-0.2 mass%) (page 3, paragraph 3), which overlaps the claimed concentration.  For this reason, the concentration of cyclohexanecarboxylic acid disclosed by Hayakawa is sufficiently specific.

(2) 		Response to Argument
Appellant argued that Shioya does not disclose or suggest that the cyclohexanecarboxylic acid has a sourness enhancing effect when used in combination with low concentrations of the organic acids as recited in claims 1 and 6.  Applicant stated that the preamble of independent claims 1 and 6 states that the method is for enhancing the sourness of a flavored article, which limits the context of the method claims (Appellant Brief, page 9, paragraph 3).
However, in the new grounds of rejection, Shioya no longer serves as prior art.  In the current rejections of claims 1 and 6, Hayakawa is described as teaching that the flavored article comprises malic acid, tartaric acid, citric acid, and/or lactic acid as sour agents (page 4, paragraphs 3-4).  Since malic acid, tartaric acid, citric acid, and lactic acid are sour agents, their addition to the flavored article means that the sourness of the flavored article is enhanced so that the method of Hayakawa is a method of enhancing sourness of a flavored article as claimed.  It is noted that claims 1 and 6 do not recite a concentration of cyclohexanecarboxylic acid in the flavored article.  As such, any asserted effect attributed to the presence of the cyclohexanecarboxylic acid in the flavored article is not necessarily encompassed by the claims.
Appellant argued that Shioya fails to disclose or suggest the claimed organic acid concentration of 0.02-0.1 wt.%.  Appellant stated that Shioya teaches against using the organic acid at such a low concentration.  Appellant stated that the Examiner’s interpretation of the lower limit of the organic acid concentration in [0019] of Shioya is unsupported by its plain reading.  Appellant stated that a skilled artisan would have no reason to employ the claimed organic acids in the claimed concentration due to Shioya’s warning not to use an organic acid at concentrations below 0.25 wt.%.  Appellant stated that the rejections of claims 2-4 and 7-9 should be reversed due to their dependence on claims 1 and 6  (Appellant Brief, page 10, paragraphs 1-3).
However, in the new grounds of rejection, Shioya no longer serves as prior art.  In the current rejections of claims 1 and 6, Hayakawa is described as teaching that the flavored article comprises malic acid, tartaric acid, citric acid, and/or lactic acid in an amount of 0.01-0.1 wt.% (page 4, paragraphs 3-4), which overlaps the claimed concentration.  Shioya is also shown to teach the additional features of claims 2-4 and 6-9 as described above in their rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELLY P KERSHAW/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791